

113 HCON 73 IH: Expressing the sense of Congress that a commemorative postage stamp should be issued by the United States Postal Service honoring the 1915 Panama-California Exposition, and that the Citizens' Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.
U.S. House of Representatives
2014-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS2d SessionH. CON. RES. 73IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2014Mrs. Davis of California (for herself, Mr. Farr, Ms. Lofgren, Mr. Vargas, and Mr. Peters of California) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government ReformCONCURRENT RESOLUTIONExpressing the sense of Congress that a commemorative postage stamp should be issued by the United States Postal Service honoring the 1915 Panama-California Exposition, and that the Citizens' Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.Whereas San Diego played host to the Panama-California Exposition from January 1, 1915, until January 1, 1917;Whereas the Panama-California Exposition recognized the historic completion of the Panama Canal, which revolutionized transcontinental trade;Whereas, on May 22, 1911, the House of Representatives passed a congressional resolution endorsing San Diego’s Panama-California Exposition and called on President William Howard Taft to invite our Central and South American partner nations as exposition participants;Whereas seven States—California, Utah, New Mexico, Nevada, Washington, Montana, and Kansas—participated in that exposition and highlighted the unrealized potential of the American West;Whereas San Diego has realized that potential over the past 100 years, growing to become the second largest city in California, the eighth largest city in our Nation, and a world leader in biomedical and technology research that was unimaginable a hundred years ago;Whereas architects John and Frederick Olmsted of Massachusetts, Frank P. Allen, Jr., of Washington State, and Bertram Grosvenor Goodhue of New York collaborated to transform a little-used public park into a forward-looking urban landmark to host the exposition;Whereas that park, known as Balboa Park, has since continued to host internationally recognized artistic performances, educational exhibits, and, during both World Wars, served as an active military installation;Whereas the National Park Service recognized this rich history when it designated Balboa Park as a National Historic Landmark in 1977; andWhereas Balboa Park will celebrate its centennial beginning in 2015 with a year of festivities that showcase San Diego’s intellectual capital, imaginative spirit, and exceptional quality of life: Now, therefore, be itThat it is the sense of the Congress that—(1)a commemorative postage stamp should be issued by the United States Postal Service honoring the 1915 Panama-California Exposition; and(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued.